         Case 7:18-cv-05474-KMK Document 28 Filed 11/02/18 Page 1 of 4



Alex Spiro
Crystal Nix-Hines
QUINN EMANUEL URQUHART & SULLIVAN LLP
51 Madison Avenue, 22nd Fl.
New York, NY 10010
Tel: (212) 849-7000
Fax: (212) 849-7100

Marc S. Gottlieb
ORTOLI ROSENSTADT LLP
366 Madison Ave, 3rd Floor
New York, NY 10017
Tel: (212) 829-8943
Fax: (866) 294-0074

Attorneys for Defendants Joseph A Fiore,
Berkshire Capital Management Company,
Inc., and Eat at Joe's, Ltd. n/k/a SPYR, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE                         )
COMMISSION,                                     )   Civil Action No. 7:18-cv-05474
                                                )
               Plaintiff,                       )
v.                                              )   DECLARATION OF ALEX
                                                )
                                                    SPIRO IN SUPPORT OF
                                                    DEFENDANTS’ MOTION TO
JOSEPH A. FIORE, BERKSHIRE                      )   DISMISS
CAPITAL MANAGEMENT COMPANY,                     )
INC., and EAT AT JOE’S, LTD. n/k/a              )
SPYR, INC.,                                     )
                                                )
               Defendants.
            Case 7:18-cv-05474-KMK Document 28 Filed 11/02/18 Page 2 of 4



                         DECLARATION OF ALEXANDER SPIRO

       I, Alexander Spiro, declare as follows:


       1.       I am a member of the bar of the State of New York and a partner of Quinn

Emanuel Urquhart & Sullivan, LLP, attorneys for Defendants Joseph A Fiore (“Fiore”),

Berkshire Capital Management Company, Inc. (“Berkshire”), and Eat at Joe's, Ltd. n/k/a SPYR,

Inc. (“EAJ”). I make this declaration in support of Defendants’ Motion to Dismiss the SEC’s

Complaint, filed concurrently herewith.

       2.       Attached as Exhibit A is a true and correct copy of Fiore and Berkshire Wells

Submission, dated May 19, 2017 and made in response to the SEC’s Wells Notices.

       3.       Attached as Exhibit B is a true and correct copy of EAJ Wells Submission, dated

May 19, 2017 and made in response to the SEC’s Wells Notices.

       4.       Attached as Exhibit C is a true and correct copy of the Securities and Exchange

Commission Website and its definition of “penny stock,” located at https://www.sec.gov/fast-

answers/answerspennyhtm.html.

       5.       Attached as Exhibit D is a true and correct copy of EAJ’s 2013 form 10-K filing.

       6.       Attached as Exhibit E is a true and correct copy of EAJ’s 2014 form 10-K filing.

       7.       Attached as Exhibit F is a true and correct copy of Plandai Biotechnology, Inc.’s

2011 form 10-K filing.

       8.       Attached as Exhibit G is a true and correct copy of Plandai Biotechnology, Inc.’s

2012 form 10-K filing.

       9.       Attached as Exhibit H is a true and correct copy of Plandai Biotechnology, Inc.’s

2013 form 10-K filing.

       10.      Attached as Exhibit I is a true and correct copy of Plandai Biotechnology, Inc.’s

2014 form 10-K filing.

       11.      Attached as Exhibit J is a true and correct copy of Deputy Attorney General

James M. Cole Memorandum entitled, “Guidance Regarding Marijuana Enforcement.”


                                                 2
         Case 7:18-cv-05474-KMK Document 28 Filed 11/02/18 Page 3 of 4




       12.     Attached as Exhibit K is a true and correct copy of a Huffington Post article

entitled, “Colorado Recreational Pot Sales: Medical Marijuana Shops Get Head Start,” located at

https://www.huffingtonpost.com/2013/04/25/colorado-medical-marijuana-recreational-pot-

sales_n_3157647.html (last visited November 1, 2018).

       13.     Attached as Exhibit L is a true and correct copy of a New York Times article

entitled, “How to Legalize Pot,” located at https://www.nytimes.com/2013/05/20/opinion/keller-

how-to-legalize-pot.html (last visited November 1, 2018).

       14.     Attached as Exhibit M is a true and correct copy of an article by The New Yorker
entitled, Going the Distance; On and Off the Road with Barack Obama,” located at

https://www.newyorker.com/magazine/2014/01/27/going-the-distance-david-remnick (last

visited November 1, 2018).

       15.     Attached as Exhibit N is a true and correct copy of a CNN article by Sanjay

Gupta entitled, “Why I changed my mind on Weed,” located at

https://www.cnn.com/2013/08/08/health/gupta-changed-mind-marijuana/index.html (last visited

November 1, 2018).

       16.     Attached as Exhibit O is a true and correct copy of Plaintiff’s Complaint, filed

pursuant to Judge Karas’ Individual Rules of Practice.


       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on this 2nd day of November, 2018, at New York, New York.




                                                         By: /s/Alexander Spiro
                                                            Alexander Spiro
                                                              alexspiro@quinnemanuel.com



                                                3
        Case 7:18-cv-05474-KMK Document 28 Filed 11/02/18 Page 4 of 4




                              CERTIFICATE OF SERVICE

      A copy of the foregoing declaration was served on all counsel of record for the parties via
ECF on November 2, 2018

                                                    /s/ Alexander Spiro
                                                    Alexander Spiro




                                               4
